369 U.S. 428 (1962)
NEW YORK EX REL. ANONYMOUS
v.
LABURT, STATE HOSPITAL DIRECTOR.
No. 926, Misc.
Supreme Court of United States.
Decided April 16, 1962.
APPEAL FROM THE COURT OF APPEALS OF NEW YORK.
Morton Birnbaum for appellant.
Louis J. Lefkowitz, Attorney General of New York, Paxton Blair, Solicitor General, and Jean M. Coon, Assistant Attorney General, for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed. Treating the papers whereon the appeal was taken as a petition for writ of certiorari, certiorari is denied.
MR. JUSTICE DOUGLAS is of the opinion that certiorari should be granted.
MR. JUSTICE FRANKFURTER and MR. JUSTICE WHITE took no part in the consideration or decision of this case.